Bloggerwave Receives Top Ranking as Commercial Blogging Company Press ReleaseSource: Bloggerwave Inc.On Tuesday February 16, 2010, 8:25 am EST NEW YORK, NY(Marketwire - 02/16/10) - Bloggerwave Inc. ("Bloggerwave") (OTC.BB:BLGW-News), a rapidly growing leader in commercial blogging, is pleased to announce that it has become one of the world's top social media optimization companies, ranking #1 in the European market and #5 in the U.S. market. Social media optimization is a growing arm of Internet marketing, enabling companies to create excitement and expand awareness of a brand by leveraging the credibility of bloggers interested in promoting their commercial products and services.
